DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-6, 8-13, 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites limitations of “perform factoring to …. the factoring including calculating,…” and “calculate a degree of association …”. All these steps can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in mind or with help of pencil and paper, calculate the factoring from the information of inspected wafer and calculate the degree of association between the information. Claim 1 also recites additional limitations of “memory” and “processor”, which are recited at a high level of generality and are general memory and processor usually coming off from a shelf. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 1, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 2 depends on claim 1. Claim 2 recites additional limitation of “calculate ….” which can be done by a human being in the mind and is also a mental process. Claim 2 recites 
Claim 5 depends on claim 1. Claim 5 recites additional limitation of “calculate ….” which can be done by a human being in the mind and is also a mental process. Therefore, claim 5 is not patent eligible.
Claim 6 depends on claim 1. Claim 6 recites additional limitation of “calculate ….” which can be done by a human being in the mind and is also a mental process. Claim 6 recites additional limitations of “acquire one or more device parameters …” and “output a list …”, which are recited at a high level of generality and amount to mere data input/output. The additional limitations do not impose any meaningful limits to reduce the abstract idea into a practical application. The additional limitations recited by claim 6, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 6 is not patent eligible.
Claim 8 depends on claim 1. Claim 5 recites additional limitations of “identify ….” and “analyze …” which can be done by a human being in the mind and are also a mental process. Therefore, claim 8 is not patent eligible.
Claim 9 depends on claim 1. Claim 5 recites additional limitations of “calculate ..” which can be done by a human being in the mind and is also a mental process. Therefore, claim 9 is not patent eligible.
Claim 10 depends on claim 1. Claim 5 recites additional limitations of “correlation coefficient ….” which can be calculated by a human being in the mind and is also a mental process. Therefore, claim 10 is not patent eligible.

Claim 12 depends on claim 11. Claim 12 recites additional limitations of “calculating….” which can be calculated by a human being in the mind and is also a mental process. Therefore, claim 12 is not patent eligible.
Claim 13 depends on claim 11. Claim 13 recites additional limitation of “calculate ….” which can be done by a human being in the mind and is also a mental process. Claim 13 recites additional limitations of “receiving designation of …” and “outputting a list …”, which are recited at a high level of generality and amount to mere data input/output. The additional limitations do not impose any meaningful limits to reduce the abstract idea into a practical application. The additional limitations recited by claim 13, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 13 is not patent eligible.
Claim 16 depends on claim 11. Claim 16 recites additional limitation of “calculating ….” which can be done by a human being in the mind and is also a mental process. Therefore, claim 16 is not patent eligible.
Claim 17 depends on claim 16. Claim 17 recites additional limitation of “calculating ….” which can be done by a human being in the mind and is also a mental process. Claim 17 recites additional limitations of “acquiring one or more device parameters …” and “outputting a list …”, which are recited at a high level of generality and amount to mere data input/output. The additional limitations do not impose any meaningful limits to reduce the abstract idea into a practical application. The additional limitations recited by claim 17, when considered separately 
Claim 19 depends on claim 11. Claim 19 recites additional limitations of “identifying ….” and “analyzing …” which can be done by a human being in the mind and are also a mental process. Therefore, claim 19 is not patent eligible.
Claim 20 recites limitations of “performing factoring to …. the factoring including calculating,…” and “calculating a degree of association …”. All these steps can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in mind or with help of pencil and paper, calculate the factoring from the information of inspected wafer and calculate the degree of association between the information. Claim 20 also recites additional limitations of “non-transitory, tangible computer-readable storage” and “processor”, which are recited at a high level of generality and are general memory and processor usually coming off from a shelf. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 20, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 20 is not patent eligible.
To overcome the 101 rejection, Applicant is suggested to add into the claims physical and tangible actions such as modifying or optimizing the fabrication process based on the calculation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 8, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being unpatentable over Matsushita (US 7043384 B2, provided in IDS form, hereinafter as “Matsushita”).
Regarding claim 1, Matsushita teaches:
A semiconductor process analysis device comprising:
a memory (memory 86 in FIG. 1); and
a processor (CPU 60 in FIG. 1) connected to the memory, the processor configured to:
	perform factoring to a plurality of inspection result groups resulting from a plurality of inspections of a substrate group ([Col. 6 Lines 9-28] and FIG.s 5, 6 and 7: perform pass/fail evaluation/calculation to inspection result groups resulting from tests of a substrate group wafer 1-13), the plurality of inspections including an inspection of a fabrication process of a semiconductor integrated circuit ([Col. 6 Lines 9-28]: tests include inspection of fabrication process of IC), the inspection result groups each representing a first distribution group resulting from a single inspection of each substrate of the substrate group ([Col. 6 Lines 9-28] and FIG.s 5, 6 and 7: the inspection result groups such as , the first distribution representing a distribution of inspection data on a substrate surface ([Col. 6 Lines 9-28] and FIG.s 5, 6 and 7: DC test result group represents a distribution of DC test data on a wafer surface, and PS test result group represents a distribution of PS test data on a wafer surface), the factoring including calculating, from the first distribution groups, for each of one or more second distributions, appearance information containing a degree of appearance of one of the one or more second distributions in each substrate ([Col. 6 Lines 9-28] and FIG.s 5, 6 and 7: calculate from test result groups the pass/fail maps in each wafer), and
	calculate a degree of association between two items of the appearance information, the two items respectively corresponding to different inspection result groups among the inspection result groups ([Col. 9 Lines 53 – Col. 10 Line 12] and FIG.s 15-16: calculate a correlation coefficient R, i.e., a degree of association, between two items of appearance information from different inspection result groups).
Matsushita teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    750
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    762
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    764
    531
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    768
    533
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    810
    613
    media_image5.png
    Greyscale

[Col. 6 Lines 9-28]: In the wafer test information database 56, results obtained from the wafer tests, for example, a pass/fail map and the like are stored by the tester server 54 for controlling testers performing various electrical tests in the manufacturing equipment. In the wafer tests performed for the respective products A, B, C, as shown in FIG. 3, while there are some electrical test items among the products A, B, C which are the same, there are also electrical 
[Col. 9 Lines 53 – Col. 10 Line 12]: The categorization unit 78 acquires the characteristic quantities of the wafers of all of the products from the characteristic quantity database 64, and obtains correlations of the characteristic quantities among the respective wafers to categorize the clustering failure patterns. In order to implement such a categorization, as shown in FIG. 15, for example, for the wafer #1 of the product A and the wafer #5 of the product B, the categorization unit 78 addresses the 60 respective components of the failure densities in the same subareas for the analogous electrical tests 1 to 3. FIG. 16 shows a graph illustrated as a scatter diagram in which the corresponding failure density components are plotted. The
scatter diagram is created from the table of FIG. 15 obtained for the wafer #1 of the product A and the wafer #5 of the product B. A correlation coefficient R of the failure densities between the wafer #1 of the product A and the wafer #5 of the product B, which is obtained from the scatter diagram shown in FIG. 16, is 0.92. Since the correlation coefficient R of the failure densities exhibits a high value as described above, it can be determined that the failure pattern of the
wafer #1 of the product A and the failure pattern of the wafer #5 of the product B are mutually analogous. Similar to the above, also for other pairs of wafers, the scatter diagrams of the failure density components are created from the tables in each of which the characteristic  quantity components of the same subareas are illustrated to correspond to each other for the analogous electrical tests 1 to 3.

Regarding claim 8, Matsushita teaches all the limitations of claim 1.
Matsushita further teaches:
identify one first feature of one or more first features based on one item of the appearance information corresponding to one of the inspection result groups, the one or more first features each being associated with an analysis algorithm (“first features” recited here, in its broadest reasonable interpretation, are any features associated with the wafer groups inspected. And “analysis algorithm” recited here, in its broadest reasonable interpretation, is any algorithm used to analyze wafer manufacturing process. Matsushita teaches, in [Col. 7 Line 61 – Col. 8 Line 19], to identify the pattern of the failure, and use an algorithm to analyze the root cause of the identified pattern. For example, when clustering failures occur at the same location of the wafer,  these failure patterns are regarded as analogous), and
analyze the one item of the appearance information by the analysis algorithm associated with the identified one first feature (as recited above, Matsushita teaches, in [Col. 7 Line 61 – Col. 8 Line 19], to use an algorithm to analyze the pass/fail map based on location of the pattern).

Regarding claim 10, Matsushita teaches all the limitations of claim 1.
Matsushita further teaches:
degree of association includes a correlation coefficient ([Col. 9 Lines 53 – Col. 10 Line 12] and FIG.s 15-16: calculate a correlation coefficient R, i.e., a degree of association, between two items of appearance information from different inspection result groups), a cosine similarity, a Euclidean distance, a Kullback-Leibler (KL) divergence, an accuracy, or an F-measure.

Claim 11 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 1 with patentably the same limitations. Therefore, claim 11 is rejected for the same reason recited in the rejection of claim 1.

Claim 19 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 8 with patentably the same limitations. Therefore, claim 19 is rejected for the same reason recited in the rejection of claim 8.

Claim 20 recites a non-transitory, tangible computer-readable storage medium as the semiconductor process analysis device in claim 1 with patentably the same limitations.  Therefore, claim 20 is rejected for the same reason recited in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of CHIEN (US 2015/0051859 A1, hereinafter as “CHIEN”). 
Regarding claim 2, Matsushita teaches all the limitations of claim 1. 
But Matsushita does not teach the processor is further configured to receive designation of one of the one or more second distributions, calculate the degree of association between an item of first appearance information and each of items of second appearance information of the appearance information, the first appearance information representing a degree of appearance of the designated second distribution, and output a list containing the items of the second appearance information in the order of the degree of association.
However, CHIEN teaches in an analogous art: 
receive designation of one of the one or more second distributions ([0060]: “The similarity comparison module 108compares the plurality of standardized feature wafer bin maps with a plurality of standardized feature wafer binmaps corresponding to the plurality of historical wafer bin maps. The pattern evaluation module 109 evaluates a possible match between the standardized wafer bin map and the plurality of historical wafer bin maps, and produces an evaluation result ranking the plurality of historical wafer bin maps according to similarity ,sensitivity, and specificity”. The standardized wafer bin map is designated distribution/(second distribution)),
calculate the degree of association between an item of first appearance information and each of items of second appearance information of the appearance information, the first appearance information representing a degree of appearance of the designated second distribution ([0060]: “The similarity comparison module 108compares the plurality of standardized feature wafer bin maps with a plurality of standardized feature wafer binmaps corresponding to the plurality of historical wafer bin maps. The pattern evaluation module 109 evaluates a possible match between the standardized wafer bin map and the plurality of historical wafer bin maps, and produces an evaluation result ranking the plurality of historical wafer bin maps according to similarity ,sensitivity, and specificity”. The similarity/(degree of association) is calculated between the historical wafer bin maps and the standardized wafer bin map), and
output a list containing the items of the second appearance information in the order of the degree of association ([0060]: “The similarity comparison module 108compares the plurality of standardized feature wafer bin maps with a plurality of standardized feature wafer binmaps corresponding to the plurality of historical wafer bin maps. The pattern evaluation module 109 evaluates a possible match between the standardized wafer bin map and the plurality of historical wafer bin maps, and produces an evaluation result ranking the plurality of . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita based on the teaching of CHIEN, to make the semiconductor process analysis device wherein the processor is further configured to receive designation of one of the one or more second distributions, calculate the degree of association between an item of first appearance information and each of items of second appearance information of the appearance information, the first appearance information representing a degree of appearance of the designated second distribution, and output a list containing the items of the second appearance information in the order of the degree of association. One of ordinary skill in the art would have been motivated to do this modification since it can help find out the root cause of the faults in wafer processing.

Claim 13 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 2 with patentably the same limitations. Therefore, claim 13 is rejected for the same reason recited in the rejection of claim 2.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Cross (US 2004/0123182 A1, hereinafter as “Cross”). 
Regarding claim 4, Matsushita teaches all the limitations of claim 1.
But Matsushita does not teach the substrate group includes a first substrate group fabricated by a first fabrication device and a second substrate group fabricated by a second fabrication device different from the first fabrication device, and the processor is configured to acquire, regarding each of the two items of the appearance information, first element appearance information on the first substrate group and second element appearance 
However, Cross teaches in an analogous art: 
the substrate group includes a first substrate group fabricated by a first fabrication device and a second substrate group fabricated by a second fabrication device different from the first fabrication device (FIG.2 and [0036]: “the method of FIG. 2 is described in the context of the manufacturing system 100 including two processing tools 105A, 105B, although in other embodiments more than two processing tools may be employed. Furthermore, it is assumed that the two processing tools 105A, 105B are of the same type (i.e., both are etching tools, deposition tools, etc.)”. ), and
the processor is configured to:
acquire, regarding each of the two items of the appearance information, first element appearance information on the first substrate group and second element appearance information on the second substrate group ([0024]: “The processing tools 105, in one embodiment, may include one or more in-line metrology tools 108 that measure various aspects of the processed wafer or operating characteristics of one or more of the processing tools 105. In the illustrated embodiment, the sensors 107 and/or the in-line (or in-situ) metrology tools 108 provide data (commonly referred to as "trace data") in substantially real time as each wafer or batch of wafers is processed”; And [0037]: “As the wafers are processed (at 205, 215), the processing tools 105A, 105B may provide trace data associated with the processing of their respective wafers to the fault detection unit 150”. All these teach to acquire wafer information for the wafers processed by first and second tools).


Claim 15 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 4 with patentably the same limitations. Therefore, claim 15 is rejected for the same reason recited in the rejection of claim 4.

Claims 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of NEMOTO (US 2011/0020956 A1, hereinafter as “NEMOTO”). 
Regarding claim 5, Matsushita teaches all the limitations of claim 1.
But Matsushita does not teach the processor is further configured to calculate a degree of association between one item of the appearance information and a device parameter, the one item corresponding to one of the inspection result groups, the device parameter being recorded in the fabrication process and including numerical information on each substrate.

calculate a degree of association between one item of the appearance information and a device parameter, the one item corresponding to one of the inspection result groups, the device parameter being recorded in the fabrication process and including numerical information on each substrate ([0083]: “a correlation between the manufacture conditions and pattern shape information obtained from reflected light or diffracted light from a pattern formed on the wafer is obtained, so that the manufacture conditions such as a flow rate, pressure, and/or temperature of gas are detected. An obtained result is fed back to the etching process to control the whole of the process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita based on the teaching of NEMOTO, to make the semiconductor process analysis device wherein the processor is further configured to calculate a degree of association between one item of the appearance information and a device parameter, the one item corresponding to one of the inspection result groups, the device parameter being recorded in the fabrication process and including numerical information on each substrate. One of ordinary skill in the art would have been motivated to do this modification since it can help control the manufacturing process, as NEMOTO teaches in [0083]. 

Regarding claim 12, Matsushita teaches all the limitations of claim 11.
But Matsushita does not teach calculating the degree of association between an item of first appearance information and each of items of second appearance information of the appearance information, the first appearance information corresponding to one of the inspection result groups resulting from a product inspection of quality of the semiconductor integrated 
However, NEMOTO teaches in an analogous art: 
calculating the degree of association between an item of first appearance information and each of items of second appearance information of the appearance information, the first appearance information corresponding to one of the inspection result groups resulting from a product inspection of quality of the semiconductor integrated circuit, the second appearance information corresponding to the inspection result groups resulting from the inspections of the fabrication process of the semiconductor integrated circuit ([0083]: “a correlation between the manufacture conditions and pattern shape information obtained from reflected light or diffracted light from a pattern formed on the wafer is obtained, so that the manufacture conditions such as a flow rate, pressure, and/or temperature of gas are detected. An obtained result is fed back to the etching process to control the whole of the process”. This teaches to calculate a degree of association between an item of first appearance information from a IC product, i.e., a pattern formed on the wafer, and each of items of second appearance information associated with IC fabrication process conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita based on the teaching of NEMOTO, to make the semiconductor process analysis method wherein the calculating includes calculating the degree of association between an item of first appearance information and each of items of second appearance information of the appearance information, the first appearance information corresponding to one of the inspection result groups resulting from a product inspection of quality of the semiconductor integrated circuit, the second appearance information corresponding to the inspection result groups resulting from the inspections of the fabrication 

Claim 16 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 5 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Cella (US 2019/0121350 A1, hereinafter as “Cella”). 
Regarding claim 9, Matsushita teaches all the limitations of claim 1.
But Matsushita does not teach the factoring includes calculating the one or more second distributions and the appearance information of each second distribution from the first distribution groups by non-negative matrix factorization.
However, Cella teaches in an analogous art to reduce dimensionality by using non-negative matrix factorization ([0891]: “wherein the dimensionality reduction algorithm is one or more of …, Nonnegative Matrix Factorization …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita based on the teaching of Cella, to make the semiconductor process analysis device wherein the factoring includes calculating the one or more second distributions and the appearance information of each second distribution from the first distribution groups by non-negative matrix factorization. One of ordinary skill in the art would have been motivated to do this modification since it can help analyze the root cause of failure by dimensionality reduction.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of CHIEN, and in further view Baray (US 2008/0153589 A1, hereinafter as “Baray”). 
Regarding claim 3, Matsushita-CHIEN teach all the limitations of claim 2. 
But Matsushita-CHIEN do not teach to display the list on a display, and display, on the display, a pair of a first graph and a second graph in association with one of the items of the second appearance information, the first graph representing the item of the first appearance information, the second graph representing the one of the items of the second appearance information contained in the list.
However, Baray teaches in an analogous art: 
display the list on a display ([0015]: “the invention features a computer-enabled method of displaying a visual representation of a ranking …”), and
display, on the display, a pair of a first graph and a second graph in association with one of the items of the second information, the first graph representing the item of the first information, the second graph representing the one of the items of the second information contained in the list ([0015]: “the invention features a computer-enabled method of displaying visual representation of a ranking of a fantasy sports entity among a set of fantasy sports entities according to multiple statistical measures by generating a first graph segment according to the method described in the first aspect above, and generating a second graph segment according to the method described in the first aspect above, where the first graph segment is based upon a first statistical measure, and the second graph segment is based upon a second statistical measure. Embodiments of the invention may include one or more of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita-CHIEN based on the teaching of Baray, to make the semiconductor process analysis device wherein the processor is further configured to display the list on a display, and display, on the display, a pair of a first graph and a second graph in association with one of the items of the second appearance information, the first graph representing the item of the first appearance information, the second graph representing the one of the items of the second appearance information contained in the list. One of ordinary skill in the art would have been motivated to do this modification since it can help show the ranking list and its associated information.

Claim 14 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 3 with patentably the same limitations. Therefore, claim 14 is rejected for the same reason recited in the rejection of claim 3.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of NEMOTO, and in further view of CHIEN. 
Regarding claim 6, Matsushita-NEMOTO teach all the limitations of claim 5.
Matsushita further teaches:
one of the inspections is associated with one or more fabrication processes including the fabrication process ([Col. 6 Lines 9-28]).
NEMOTO further teaches:
acquire one or more device parameters including the device parameter during the one or more fabrication processes ([0083]: “Moreover, when the detected variations in the manufacture conditions are fed back to the etching process, a wafer formed with varying manufacture conditions such as a flow rate, pressure, and/or temperature of gas is previously formed, and a correlation between the manufacture conditions and pattern shape information obtained from reflected light or diffracted light from a pattern formed on the wafer is obtained, so that the manufacture conditions such as a flow rate, pressure, and/or temperature of gas are detected. An obtained result is fed back to the etching process to control the whole of the process”. This teaches to acquire one or more device parameters/(manufacture conditions) for the fabrication process), and
in response to designation of the one of the inspections, calculate the degree of association between each of the one or more device parameters and the one item of the appearance information ([0083]: “a correlation between the manufacture conditions and pattern shape information obtained from reflected light or diffracted light from a pattern formed on the wafer is obtained, so that the manufacture conditions such as a flow rate, pressure, and/or temperature of gas are detected. An obtained result is fed back to the etching process to control the whole of the process”. This teaches there are multiple device parameters/(manufacture conditions), and to calculate a correction/(degree of association) between each of the parameter and the wafer pattern/(appearance information)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsushita based on the teaching of NEMOTO, to make the semiconductor process analysis device wherein the processor is further configured to acquire one or more device parameters including the device parameter during the one or more fabrication processes, and in response to designation of the one of the inspections, calculate the degree of association between each of the one or more device parameters and the 
Matsushita-NEMOTO teach all the limitations except to output a list containing the one or more device parameters in the order of the degree of association.
CHIEN teaches in an analogous art: 
output a list in the order of the degree of association ([0060]: “The similarity comparison module 108compares the plurality of standardized feature wafer bin maps with a plurality of standardized feature wafer binmaps corresponding to the plurality of historical wafer bin maps. The pattern evaluation module 109 evaluates a possible match between the standardized wafer bin map and the plurality of historical wafer bin maps, and produces an evaluation result ranking the plurality of historical wafer bin maps according to similarity ,sensitivity, and specificity”. This teaches to calculate and output a ranking list based on similarity).
Since NEMOTO teaches a correlation/similarity is associated with a device parameter/(a manufacture condition), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita-NEMOTO based on the teaching of CHIEN, to make the semiconductor process analysis device wherein the processor is further configured to  output a list containing the one or more device parameters in the order of the degree of association. One of ordinary skill in the art would have been motivated to do this modification since it can help find out the root cause of the faults in wafer processing.

.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of NEMOTO and CHIEN, and in further view of Peek (US 2016/0365262 A1, hereinafter as “Peek”). 
Regarding claim 7, Matsushita-NEMOTO-CHIEN teach all the limitations of claim 6.
But Matsushita-NEMOTO-CHIEN do not teach the processor is further configured to display the one or more device parameters in a form of a graph on a display.
However, Peek teaches in an analogous art: 
display the one or more device parameters in a form of a graph on a display (FIG. 2 and [0048]: “graph 202a may display temperature of a CMP tool over a three hour period”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsushita-NEMOTO-CHIEN based on the teaching of Peek, to make the semiconductor process analysis device wherein the processor is further configured to display the one or more device parameters in a form of a graph on a display. One of ordinary skill in the art would have been motivated to do this modification since it can help visualize the device parameters.

Claim 18 recites a method comprising operation steps conducted by the semiconductor process analysis device in claim 7 with patentably the same limitations. Therefore, claim 18 is rejected for the same reason recited in the rejection of claim 7.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Ausschnitt (US 2013/0041494 A1): teaches to analyze abnormal tool-specific patterns on after, and rectify any anomaly in the identified processing step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/

Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115